DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/17/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims including amended claims 1, 12 and 20, Applicant argues that the Office Action appears to be generalizing the claimed features without addressing the numerous technical features recited in all the limitations of the amended claims and that the amended claims  do not recite subject matter that can be analogized to examples of relationships between variable or numbers (“mathematical relationships”), numerical formulas or equations, or mathematical operations to determine a particular variable or number (“mathematical calculations”) and are further directed to a system configured with models for inferring publication of data and comparing new statements to predict content associated with an entity for evaluating novelty or impact of the new statements, and as such, argues that the claims recite eligible subject matter (Amendment, pg. 6, third para. – pg. 7, fifth para.).
            Examiner respectfully disagrees. The language of the amended independent claims as reduced to the most basic concepts include steps of receiving an index value of an entity (i.e., a data gathering step), generating an embedded vector of values based on the entity (i.e., a data evaluation step or mathematical step of creating vectors), generating a content weight vector (i.e., a data evaluation step or mathematical step of creating vectors), receiving a matrix of at least one vector value representing a content (i.e., a data gathering step), transforming the matrix into a vector form of values (i.e., a data evaluation step or mathematical manipulation step), generating a score/probability value by combining/adding the embedded vector and the transformed matrix, while transforming the combination with a mathematical activation function such as a “tanh” function, a binary function or a sigmoid function (i.e. a mathematical step of adding or summing of vectors (see Applicant’s original specification, para. [0091]) and transmitting the score to update a model (i.e., an analysis/evaluation step of adding to a collection) or identifying novelty or impact of received statement (i.e. an analysis/evaluation step) without significantly more. These steps correspond to receiving data values, generating content/dimension/history vectors and a history matrix, and generating a prediction score by a mathematical summing operation and a mathematical activation/“tanh”/binary/sigmoid function and as a result, the steps correspond to manipulating data using mathematical operations/calculations. Utilizing the calculated prediction score in updating a model or in identifying novelty/impact statements further correspond to metal steps of analyzing/evaluating data, and as such, the claims recite an abstract idea. The dependent claims 2-11 and 13-19 do not add significantly more that the abstract idea as they also describe mathematical relationships/formulas/calculations as well as steps that involve receiving input and providing observations (i.e. mental processes), and as such, also recite ineligible subject matter.
            Applicant further argues that the since the amended claims which include language involving updating models or assessing the novelty or impact of an identified statement received at the system, such language provides a practical application and further argues that the recited features in the claims do not preclude other systems and as such, argues that the claims provide eligible subject matter (Amendment, pg. 7, sixth para. – pg. 8, third para.). 
             In response to the argument that the instant claims do not seek to monopolize the exception or preclude other systems or methods, the absence of complete preemption does not demonstrate patent eligibility.” See Ariosa, 788 F.3d at 1379; see also Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir.2016). The claims recite “transmit a signal for communicating the content prediction score to update a machine learning model or identify novelty or impact of an identified statement received at the system”, where based on the broadest reasonable interpretation applied, the language cane either involve to “transmit a signal for communicating the content prediction score to update a machine learning model” or to “identify novelty or impact of an identified statement received at the system”. Both interpretations taken together or separate involve conventional processes of transmitting data to add/update a model (see MPEP 2106.05 and para. [0021] and [0028] of previously cited reference Davidson) as well as identifying new/novel statements using values/scores (see para. [0021] and [0028] of previously cited reference Davidson), and as such, Examiner maintains that the claims do not provide a practical application and still recite ineligible subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing statements without significantly more. The claims are directed to a system (Claims 1-11), a method (Claims 12-19), and a non-transitory computer useable medium (Claim 20), and as such, fall within the four statutory categories (process, machine, manufacture, or composition of matter). The independent claims 1, 12 and 20 however recite mathematical steps or steps that are achievable manually via receiving an index value of an entity (i.e., a data gathering step), generating an embedded vector of values based on the entity (i.e., a data evaluation step or mathematical step of creating vectors), generating a content weight vector (i.e., a data evaluation step or mathematical step of creating vectors), receiving a matrix of at least one vector value representing a content (i.e., a data gathering step), transforming the matrix into a vector form of values (i.e., a data evaluation step or mathematical manipulation step), generating a score/probability value by combining/adding the embedded vector and the transformed matrix, while transforming the combination with a mathematical activation function such as a “tanh” function, a binary function or a sigmoid function (i.e. a mathematical step of adding or summing of vectors (see Applicant’s original specification, para. [0091]) and transmitting the score to update a model (i.e., an analysis/evaluation step of adding to a collection) or identifying novelty or impact of received statement (i.e. an analysis/evaluation step), and as a result the steps correspond to the mathematical concepts or metal steps category of Abstract ideas. This judicial exception is not integrated into a practical application because the generically recited computer elements (i.e. processor, memory, computer, computer-readable medium) do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating a prediction score/value by combining vectors and manipulating the combination by a mathematical function corresponds to well-understood, routine, conventional computer functions as recognized by the court decisions (See MPEP § 2106.05) including mathematical algorithms being applied on a general purpose computer (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l) and mere manipulation of basic mathematical constructs (see CyberSource v. Retail Decisions).  Furthermore, Davidson (PTO 892 form, 7/16/21) discloses the conventional nature of communicating a prediction score to machine learning prediction system to update the system/model and identify new/future statements/news (para. [0021]; para. [0028]).
               The dependent claims 2-11 and 13-19 do not add significantly more that the abstract idea as they describe mathematical relationships/formulas/calculations as well as steps that involve receiving input and providing observations (i.e. mental processes), and are similarly rejected.

Allowable Subject Matter
Claims 1-20 would be allowable pending Applicant addressing the 101 rejection of the claims provided above. The cited prior art fails to explicitly disclose the combination of the limitations recited in the independent claims 1, 12 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See reference Kaiser (PTO 892 form) describing transforming a sum of vectors using an activation function.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658